                                           Case 3:20-cv-07762-AGT Document 3 Filed 08/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VICENTE PRADO-RODRIGUEZ,                            Case No. 20-cv-07762-AGT
                                                         Plaintiff,
                                   8
                                                                                             ORDER TO FILE A RESPONSE
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 1
                                  10     JEFF LYNCH,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Vicente Prado-Rodriguez, an inmate at California State Prison, Sacramento, has filed a

                                  14   habeas corpus petition pursuant to 28 U.S.C. § 2254. It does not plainly appear from the petition

                                  15   that Prado-Rodriguez is not entitled to relief, so the State of California is hereby ordered to file an

                                  16   answer, motion, or other response within 30 days of service of the petition. Prado-Rodriguez, if

                                  17   choosing to file a reply, must do so within 14 days of receipt of the State of California’s answer or

                                  18   other pleading.

                                  19          The Clerk of the Court is directed to serve the California Attorney General with a copy of

                                  20   this order, a copy of the petition, and with a magistrate-judge jurisdiction consent form.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 19, 2021

                                  23

                                  24
                                                                                                      ALEX G. TSE
                                  25                                                                  United States Magistrate Judge
                                  26

                                  27

                                  28
